Case 5:17-cv-01072-DAE Document 132-1 Filed 05/16/19 Page 1 of 22

EXHIBIT A
ROBIN TERRAZAS AFFIDAVIT
Case 5:17-cv-01072-DAE Document 132-1 Filed 05/16/19 Page 2 of 22

AFFIDAVIT

“My name is Robin Terrazas; ] am over the age of eighteen, and am capable of
providing this statement and affidavit.

“] am providing this statement and affidavit of my own personal knowledge,
freely and willingly, as part of a lawsuit filed by the Albert Sidney Johnston chapter, No.
2060 against the City of San Antonio.

“I am the President of the Albert Sidney Johnston chapter No. 2060. I have held
that position since 2016. As President, ] am responsible for the meetings and the various
committees, as well as spokesman for the chapter. The ASJ chapter No. 2060 succeeded
to the Barnard E. Bee chapter in 1972. When Barnard Bee dissolved in 1972, the last
president of that chapter, Mrs. Oldham (Oldom), and two other members visited our
chapter and presented a certified copy of the city ordinance giving us the right to use the
land in the center of Travis Park. The BEB chapter gave us that Ordinance in case any
problem might come up in the future. Our chapter understood this discussion to mean a
verbal agreement that we assume their interests in the Travis Park monument and in the
cemetery on the east side of San Antonio.

“Attached is an accurate copy of our minutes from 1972 which reflect that Mrs.
Oldham (Oldom) would attend our meeting. These minutes are dated Jan. 13, 1972.
Attached to my statement are correct copies of those minutes. Those minutes state:

“Mrs. L.J. Gittinger reported that Mrs. Oldham, President

of Barnard E. Bee Chapter and two members would like to
attend our January __ meeting and give a report on the
monument in Travis Park. This Chapter is disbanding and
she feels our Chapter should have this information. A motion
was made that we invite Mrs. Oldham and two guests to our
January meeting.”

Terrazas Exhibit 1, p. 1. Attached to my statement is a correct copy of those minutes. We

keep those minutes in the normal course of our chapter. They would have been accurate

at the time they were accepted.
Case 5:17-cv-01072-DAE Document 132-1 Filed 05/16/19 Page 3 of 22

“Then, at the Jan. 20, 1972 meeting. Mrs. Oldham did attend. She spoke at the
AS] meeting. She spoke about the Confederate memorial in the center of Travis Park.
She talked about how several years before, H.B. Zachry Co. planned to build an
underground parking garage in Travis Park. San Antonio City Council gave permission to
the Daughters of the Confederacy to build a memorial in the park. The minutes provide:

“Several years ago, H.B. Zachry Co. planned to build

an underground parking lot at this site. The Daughters
protested. Mrs. Oldham presented a certified copy of this
ordinance to the Chapter for safe keeping if something
should arise in the future.”

Terrazas Ex. 2, p. 2. Attached to my statement is a correct copy of those minutes. We
keep those minutes in the normal course of our chapter. They would have been accurate
at the time they were accepted.

“Our chapter, the ASJ chapter, agreed to accept the certified copy of the City
ordinance. This acceptance represented a verbal agreement from her chapter to ours.

“Also attached to my statement is a true and correct copy of the City of San
Antonio Ordinance dated March 27, 1899. ] believe this was the same copy which Mrs.
Oldom (her name is spelled two different ways depending on the source) presented to our
chapter. I was given this copy by Theresa Gold. She was president of the chapter through
the 1990’s. She is now in a nursing home. This copy is attached as Terrazas Exhibit 3.
This is an accurate copy of the same paper given me by Mrs. Gold. The copy she gave me
is legal size, or 8.5 inches by 14 inches. The paper she gave me does not appear to be the
original certified copy, but a copy of the certified copy. The certified portion is dated Dec.
10, 1953.

“The March 27, 1899 ordinance provides:

“Petition of the Daughters of the Confederacy for
permission to erect a monument in Travis park. In this
connection Ald. Rheiner introduced the following
ordinance:

“Be it ordained by the City Council of the City of San
Antonio that permission be and is hereby granted to the
Daughters of the Confederacy to use the amount of land
petitioned for in the center of said Travis Park and that the
City Engineer be hereby ordered to survey and define said
Case 5:17-cv-01072-DAE Document 132-1 Filed 05/16/19 Page 4 of 22

plat of land at once.
The ordinance was adopted unanimously.”
Terrazas Exhibit 3.

“The Ordinance reflects that the City gave the use of the land beneath the
monument to the “Daughters of the Confederacy.’ | believe this means the City gave the
use of the land to the Daughters of the Confederacy. That is what Mrs. Oldom said. The
ASJ chapter is part of the Daughters of the Confederacy, as was the BEB chapter.

“The Barnard E. Bee chapter could have given that Ordinance to any chapter in
the area. But, they gave it to our chapter. They expected us to take care of the monument
the same way they would have. We agreed to take care of it as best we could. I hope we
have done so.

“Later, the Barnard E. Bee chapter also transferred its cemetery deed to us. Mrs.
Oldom and the other two members joined our chapter later that same year. A copy of that
deed is also attached to my statement. This is the Confederate cemetery on the east side
of San Antonio. Other people are buried there, too. But, it started as a cemetery for
Confederate veterans and their families, back when many families of Confederate
veterans did not have money for burial. A copy of this deed is attached as Terrazas
Exhibit 4. This is a correct copy of the deed as maintained in our records since the deed
was signed by Mrs. Oldom. The deed is dated March 25, 1976.

“On Aug. 4, I sent Jacquelyn Salvador a copy of the 1899 Ordinance, in which the
City gave us use of the land beneath the monument. She works in Municipal Archives.
She had asked me about ownership of the monument. J sent her information about the
Barnard Bee chapter and explained that we succeeded to the Barnard Bee chapter.

“Also attached is a copy of the minutes from the 1972 UDC Convention. The
second page indicates that Mrs. Fred Oldom turned in the charter for the Barnard E. Bee
chapter. This is a true and correct copy of those minutes which I have in my possession.
These minutes are records which belong to the Albert Sidney Johnston chapter. We have
maintained these documents since we received them. See TerrazasExhibit 5.

“The UDC Handbook for Texas states that when a chapter disbands, it must send
its charter to the state headquarters, which we refer to as ‘Texas Division.’ But, the
Case 5:17-cv-01072-DAE Document 132-1 Filed 05/16/19 Page 5 of 22

chapter can then limit what goes to state. The BEB chapter limited that by giving to the
ASJ chapter their interest in the Travis Park monument and the cemetery. See attached at
Terrazas Exhibit 6 a letter written by our state head, Eva Long saying the state
headquarters agrees that the Bee chapter transferred their interests in the Travis Park
memorial to the ASJ chapter. Ms. long states that as far as state headquarters is concerned,

the ASJ 2060 chapter owns the Confederate memorial and the time capsule.
Case 5:17-cv-01072-DAE Document 132-1 Filed 05/16/19 Page 6 of 22

“] declare under penalty of perjury that the above statement is true and correct. |
have been given an opportunity to review this statement and to make any necessary
changes.”

Signed on lO- 1S , 2018.

Robin Terrazas

President

Albert Sidney Johnston Chapter No.
2060
Case 5:17-cv-01072-DAE Document 132-1 Filed 05/16/19 Page 7 of 22

TERRAZAS EXHIBIT 1
JAN. 13, 1972 JOHNSTON CHAPTER MINUTES
AIMS ty 57

rh

ek

16

ewer Rs BAG,

‘ lupe in| 10s 1505
{ergy Megs ke
tee ey

: Cie ed
iy Mie ie 5"
mT A
rte, 8 15.00,
fens anita
Ptree. The Diva.
Jer yhenge gry
sided: wWezhters,
ving Lame rest
ha wed t Chapt en if 163
mdgolph Reliert Fy nd,
“wy General eee
nyrmen held a meeting. befo
‘ntervicwed Mrs, Coch hran 3
ell city pepers.: ay cle
oe ond .ortha t
ited comp] imentary
te Witon, ticket chai
nt ndadressi ne envelc
for 450 tickets e
receiver 2)
il sell oor aE

lien will collect ‘t,
are Will send

tt

3
rnsra ha

 
|
‘

 

c oy eS ee ee
m-cv-01072-DAE Document 132-1 Filed 05/16/19 (Rage Qiof 2218
A : ; fy ut Met bea a
' and od 4 \ n f

 

  

wa
u
3
+
u
L
u

  
 
       
   

    

 

        

 
 
 

 

clo WD «
mM oO @ fy w
@ fy wD fi oe (1
GS ag w
Ho GO omy -«
2oddthb dod
P Od 42 FE ay
OOH po
4H OW * be, 1
WOO Mm a q)
PSO Oe sy
Ow O oOo
S Pog py
SPO vey oe ty
WO H+ w) 49
Cadi tga
Saw 2O ¢q
a 4 © “ao
soe ky a 42
5 eee OM 4
me Bae.
pi Oe i re
Sy 7a 4s a
OH pe .ov
alg |S ue
i

         

    

oy
ad

4

r

          

=~,
<4

ie

ete ak A ee
rd
~~
ey
it,

   

  

 
Case 5:17-cv-01072-DAE Document 132-1 Filed 05/16/19 Page 10 of 22

TERRAZAS EXHIBIT 2
JAN. 20, 1972 JOHNSTON CHAPTER MINUTES
a ee

” memes

ae
vretg e Pe
de® Het a ‘
‘yes Sh ote 6 Lee» coca
ee err gerd Kia doen

os hs Come pte eee
pee eee at ee
gieven ? x

; , what
ACR fb ts :

¢ *

a pe We

 

ih byt
ty fot

a
et

el

 

 
’ outstanding
et Pall.

 

ie

ply

‘Othe Monum

me
os

the Ca ty Coun

   

|

&
+

oO

HO Ss (D
m O yD FY ct

fata

 

¢

Or
af
Deki
:
ty fyos

ry t
ky ee
a ry 1D

fu kh (iD BY
wisp
bee pute

kb! O ct

 

t

 

dirs, Willian »
Recording seorst

ws

 

i ccenanedien

 
Case 5:17-cv-01072-DAE Document 132-1 Filed 05/16/19 Page 13 of 22

TERRAZAS EXHIBIT 3
COPVOP- DEG: 13, 1953 CERTIFIED COPY IOF
ORDINANCE
of li

Case 5:17-cv-01072-DAE Document 132-1 Filed 05/16/19. Page’ 14 Of-22> =

ren.

* REGULAR MEETING OF THE CITY
. ‘COUNCIL OF YHE CITY OF SAN
ANTONIO, MONDAY, MARCH 27, 1899

PRESENT: Wayor Marshall Hicks
Alde-ren Alexander, Zarker, Davis, Lamm, Mehneke,
Kumme, O'Connor, Ploer, Aheiner, Ricncer, Surkey

and Thiele

MEK KENEMEE EERE HE KET EE EK HE

Petition of the Daughters of the Confederacy for permission
to erect a monurent in Travis Park. In this connection Ald.
nhneiner introduced the following, ordinance.

Se it orcained ty the City Council of the City of San Antonio
that persission be and is herecy pranced to the Dau,hcters of
the Confedesasy to use the anount of land petitioned for in tne
senter of Said Trevis Park and that the City En.inecer be nerety
ordered to survey ard cefine said plat of land at once.

Tne ordinance was adopted unanimously.

ERE EKER EHH EKER EEE EMEENRERE ‘

On motion the Council adjcurnea,

   

   
  
 

APPROVED:
/sf/ Marshall Hicks
Mayor
ATTSST:
/8/ We a. Jonnssrn
City Clerk:
!
. oPtaTE OF TEXAS . . c\ (NG
“ Stusty OF LE¥AR Ss Cente Ta" ee
° Cr - ie, wet no EXHIBIT, NO, ===:
“SLM. :

   

ASJ000026
Case 5:17-cv-01072-DAE Document 132-1 Filed 05/16/19 Page 15 of 22

TERRAZAS EXHIBIT 4
MARCH 25, 1975 DEED
Case 5:17-cv-01072-DAE Document 132-1 Filed 05/16/19 Page 16 of 22
—_ Case 5:17-cv. .072:-DAE Document 26-1, Filed Q2/\ 18 Page 44 of 14

 

 

ae : -
B - . . yer 1 $20
"5 THE STATE OF THXAB —) -oyyents GNTET Mpeg Add °F
_-SOUNTY CF BECAR ENOW ALL HEN BY TYHSSE PRESENTS r— t Sot

652260 .
THAT BARNARD KE. BES CakPTZR XO. 86, aleo Known as B.2.B.. CHAPTER

uo: 86, United Doughters of the Confederacy, on unincorporated osso-
cistion, acting herein by aod through URS. MARY -(FRE.) OLDOM, of Bexar
county, Texas, the lsat duly elected ond acting President ef sold Barasra = |—

ing

Wreordathns

= Bee Chapter before said Caspter becane disbonded, for’anc in consid-
erstion of tha sum of Ten ($10.00) [Follors, ant other g00d and valuable

Deg war

consideration, tha receipt whereof ta heraby ackvowledgod and coufecsed.
have BARGAIN=D, SOLD AND FOREVER SUITCLATZSD, acd by these presents do
hereby BARGAIN, SeLL AND FORSVER QUITCLAIM unto ALSERT SIDNEY JONSON
" Caspter Mo, 2066, United Daughters of the Confederacy, of San Actonlo,

ATcororRe
a Sarte of the fe OPA ig
Hy teatete tor natisizes

‘Bexar County, Texas, all the right, title -nd interest had by the sald
Barnard = Bee Chapter Ho. 36, aleo xnown a5 5, 2. oy Chepter, UJalted
Daughters of the Confederacy, of San Antonio, Texas, in and to the follow

ing cegeribed cemetery lots, tn San Antonio, Texas, towlt: ‘ . ;

All of Lota 55 and 96, 1n Sectien 4, of City Ceretery
No. 4, more particulerly deecribed as followst
: Beginaing ot the N.W. corner of atid Lot’ No. 35; Thence 4.
South 54 feet; Thenes East 30 feet; ‘Thence Sorth 54 |
*s @eet; Thence West 30 feet to the plsce of bepic- ing,
anf being the sase property co-<veyed to 3.2.5. Chapter, United =
i - Gaughters of the Confederacy, by Marshall. Hlers, Hayor
“ - of the City of San Antoclo, Texaa, oc June 25th, 1909, -
+ Yeecoréed in Vol..450, Pace 96, Dead aecorés of Sexer s
County, Texas, to wrich deed end the record thereof :
reference 1a bere made. .

©O HAVES AND TO HOLD oll the right, title erd interest which

 
  
  
 
 
 
  
  
 
  

 

id. Barnard =. Bee Chepter, slso krown as B. =. 3.. Chapter BO. 86.

— .
aye ee eet ard eee teet el mere ee aaneT! SERRE» Ser aA Styne epee
*

Daughters of the Confederzey hed in the shove Geacribed property
Sidney Johneon Chapter So. 2050, of San Antonio, Texas, Tnited

_guecersers or sezigos of the seid darnerd 2. Bee Chapter
i s 3,2.3., Chapter Yo. 86, Ucited Devehters of the
@, clain or derend any right or title to said

ve

—

acy part thereof. ST .
a Antonio, Texas, tea th Cog of Harch, 4.5,

*
.

BARNARD EB. SEZ CHAPTER HO.E6 - .
“OB. EB. CHAPTER KO. 86
UGEZTAS 92 THE CORKFEDEHACY

aeeee

—-
Case 5:17-cv-01072-DAE Document 132-1 Filed 05/16/19 Page 17 of 22

TERRAZAS EXHIBIT 5
1972 UDC BOOK RE BEE CHAPTER
Case 5:17-cv-01072-DAE Document 132-1 Filed 05/16/19 Page 18 of 22
ae) an rah iled.Q Pag f.14

      

ae

 

ATX-SIXTH ANNUAL CONVENTION

-

 

 
7) hf
ae ry
4 |

Case 5:17-cv-01072-DAE Document 132-1 Filed 05/16/19 Page 19 of 22
Wearece a2 PPV ; ¢ peed 02/( Page 14 of 14

   
  

   

H 7 ‘
ch

  

     

   

APEESE, TREE TERS OF THE CONFEDERACY

  
     

BARNARD E. BEE CHAPTET, No. 86

     
   
 

  
 
  
 
 
 

HAPTER Sex uw!

Ts : SAN ANTONIO, TEXAS

* Chartered: October 6, 1896
fae wn Schnittker

Thenscay. 223% pas : geesretary, Texas Division, U.D.C.

  

anded.

*, Mitcheltree, President of The Texas Division, was notified
Ramsey, Treasurer of The Texas Division.

Charter was surrendered as of March 1, 1972, so no further

 
     
    
   

Mus. Frep OLpoM, President

   
   

oweLrt RB. Fleer, A
ot Crowes.

     

BRAXTON BRAGG CHAPTER, No. 2211
SAN ANTONIO, TEXAS
Chartered: July 20, 1954
: x OT Cag ris Gee Number of Members: 16
aang ; ; melef-regular Chapter meeting Third Sunday Aftcrnnon, September

 
 

 
   

Tigress.

Progests—Baodily

        
 
 
 
 
 
  
  
 
 
 
 
 
  
   
   
  
 
 

    
 
 
 
 
  

  

@ Parker, 126 Kennedy, San Antonio, 78209, President; Mrs.
sin, 126 Kennedy, San Antonio, 78209. Vice President; Mrs.
rsam. 131 Chichester, San Antonio, 78209, 2nd Vice President:
“a Flood, 1019 Burnett, San Antonio, 78202, 3rd Vice President;
Alberthal, 2115 Leal, San Antonio, 78207, Recording Secre-
tea, Copeland, Route 3, Hox 165-1, San Antonio, 78218, Treas-
©. Jane Alberthal, 2115 Leal, San Antonio, 78207, Registrar;
Smith. 144 Cloverleaf, San Antonio, 78209, Historian; Mrs.
~ 365 Topeka, San Antonio, 78210, Correspanding Secretary; ;
‘Exeite Owens, 1007 Wright, Llano, 78643, Recorder of Crosses.
sand assessments paid on 17 members by March 4, 1972.
sing processed on three prospective members.
@onaied to Randolob Relief Fund. ‘
seated to Barthold Scholarship Fund. i
Supter and $5.00 Personal donation made to “Roaring Reb}
‘ation of Confederatc emblems. |
ecated to the Mental Health Association of Bexar County.
“mers subscribe to the “Roaring Reb” Muguzine.
the members subscribe to U.D.C. magazine with four renewal
“spent making Cancer Bandages, bed pillows and bed coats.
4 of newspaper print—proof to be brought to Convention.
“2 Flowers sent to’ shut-ins and hospitalized members.
intains a serapbook and each member has 2 yearbook.
President attends the Children of the Confeder

a
det Vice President sponsored Underprivilcged Children to the
Syoiphony of “Hensel and Gretel” .

“programs follow the Historian General's Outline.

 
 
 
 
 

II tenses

  
 
  
 

poten

   
  
 

a as

  
 
 
    
 

    

sseones aad foer date cans
servicemen: Eamee Sees: ix
service: hy Daeregieeabes aren api cay
sector: digas tes vitae gine

|

 

{
|
Case 5:17-cv-01072-DAE Document 132-1 Filed 05/16/19 Page 20 of 22

TERRAZAS EXHIBIT 6
FEB. 13, 2018 EVA LONG LETTER
Case 5:17-cv-01072-DAE Document 132-1 Filed 05/16/19 Page 21 of 22

 

Eva Breed Long
Texas Division President
United Daughters of the Confederacy
375 Roy Breed Road
Dripping Springs, TX 78620-3506
elong | 955@gmail.con, 512-689-7915

February 13, 2018

RE: Confederate Monument in Travis Park
To Whom It May Concern:

The Texas Division, United Daughters of the Confederacy, considers the Albert

Sidney Johnston 2060 chapter to be the owner of the monument erected by its

predecessor, Barnard E. Bee 86. The Barnard E. Bee 86 chapter raised money to

design, build and erect a monument of an unknown soldier to be placed in Travis
, Park in memory of those husbands, fathers and sons who never returned home to
| their native Texas. The City of San Antonio declared an Ordinance on March 27,
1899 that gave the Daughters use of the land in Travis Park. The Ordinance, voted
unanimously on by Mayor Hicks and the City Council at the time. The Barnard E.
Bee 86 chapter disbanded in 1972 and allocated its assets, as desired, to the Albert
Sidney johnston 2060 chapter of San Antonio. On January 20, 1972 the president of
the Barnard E. Bee 86 chapter presented the president of the Albert Sidney Johnston
2060 chapter with a certified copy of the Ordinance, which would be considered a
transfer of property.

According to the Bylaws of the Texas Division, United Daughters of the Confederacy,
Article VIII, Disbanded and Defunct Chapters, Section 1, b. “Notification shall be
accompanied by the original Charter, plus all assets (unless otherwise limited), and
records of the Chapter. These assets and records become the property of the
Division.”

We believe the “unless otherwise limited” to include the transfer of assets from the
Barnard &. Bee 86 chapter to the Albert Sidney Johnston 2060 chapter and that
included, but not limited to, the monument, its base and contents included in either
the monument or base, said Time Capsule.

 

 

ASJC00016
Case 5:17-cv-01072-DAE Document 132-1 Filed 05/16/19 Page 22 of 22

~~

Should further information need to be provided this court, please let us know and
we will do our due diligence in providing that information.

Thank you for your consideration in this matter.

Sincerely.

\
—_ . { _/
Ps, Brad Lee
Eva Breed Long “tO

Texas Division President
2016-2018

 

 

ASJ000017
